DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities:
In claim 9, “the emitter region, the collector region; and the base regions” is objected as it appears the “;” should be a --,---.
In claim 10, “the extrinsic base region between the leg regions” lacks proper antecedent basis. It appears it should read –the extrinsic base regions between the leg regions--.
In claim 13, “ant” should read –and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahim (US 7173320 B1).
Regarding claims 13-15 and 18, Rahim discloses (claim 13) a structure (Fig. 4), comprising: a semiconductor material (Fig. 3) composed of an emitter region (118, “emitter region 118 of n-conductivity type”), a collector region (120, “collector region 120 of n-conductivity type”) ant at least one base region (122, “base region 122”); and a segmented gate structure (124, “gate 124”) comprising isolation regions (R1 and R2 are considered the “isolation regions” in “gate end portion 150”) positioned (partly at least) between (directions of L1 and L2) the at least one base region (122) and both the emitter region (118) and the collector region (120, Fig. 4), (claim 14) wherein the segmented gate structure (124) includes an active body region (between 150 and 152) over an intrinsic (MPEP 2111 and/or 2112) base region (144) between (partly at least) the emitter region (118) and the collector region (120), and the isolation regions (R1 and R2) are leg portions extending from the active body region and which isolate (in L1 and L2 directions) the at least one base region from both the emitter region and the collector region (Fig. 4), (claim 15) wherein the leg regions (R1/R2) and the active body region (between 150 and 152) are a segmented H shape body gate structure (along with 152. 124, 150 and 152 resemble a segmented H shape as claimed, MPEP 2125), and, (claim 18) wherein the segmented gate structure is composed of polysilicon (“polysilicon gate 124”) over a silicon on insulator (SOI) technology (“Transistor 110 is fabricated in SOI technology”).

    PNG
    media_image1.png
    377
    757
    media_image1.png
    Greyscale


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahim (US 7173320 B1) in view of Gao et al. (US 9761664 B1).
Regarding claims 17 and 19, Rahim fails to disclose (claim 17) wherein the segmented gate structure is composed of polysilicon over a fully depleted substrate, and, (claim 19) further comprising an epitaxial material at least partly under an active body region of the segmented gate structure.
Gao discloses (claim 17) wherein the segmented gate structure (44, Fig. 2) is composed of polysilicon (“the gate material layer 44 is formed from polycrystalline silicon,”) over a fully depleted substrate (layer, “The process described herein may result in the formation of a fully depleted semiconductor-on-insulator (FDSOI) lateral bipolar transistor 20 or a partially depleted semiconductor-on-insulator (PDSOI) lateral bipolar transistor 20 providing electrostatic discharge (ESD) protection”), and, (claim 19) further comprising an epitaxial material (16, “semiconductor layer 16 is formed by epitaxial deposition”) at least partly under an active body region (central 44) of the segmented gate structure (44, Figs 1-2).
.

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20070105301 A1).
Regarding claims 1-7, Chen discloses (claim 1) a structure (Figs. 2A-2B), comprising: an emitter region (E); a collector region (C1); base regions (B1/B2) on opposing sides (top and bottom) of the emitter region and the collector region (Fig. 2A); and a gate structure (12) composed of a body region (BR) and leg regions (L1/L2), the body region (BR) being located (vertically and indirectly) between the base regions (B) on opposing sides (opposing each other) of the emitter region and the collector region (Fig. 2A), and the leg regions (L1/L2) isolating (since L1/L2 are interposed in between thereof) the base regions (B1/B2) from both the emitter region and the collector region (Fig. 2A), (claim 2) wherein the body region (BR) of the gate structure (12) is (MPEP 2111 and/or 2112) an active gate portion over an intrinsic base (MPEP 2111 and/or 2112) region (“intrinsic base”) located between the emitter region (E) and the collector region (C1, Figs. 2A-2B. The term “intrinsic base region” does not appear to distinguish the prior art over Chen per MPEP 2111 and/or 2112, and, a portion of “P-well” is treated as such), (claim 3) wherein the leg regions (L1/L2) are structured and located to (MPEP 2111 and/or 2112) prevent leakage between: a first base region (B1) and the emitter region (E); the first base region (B1) and the collector region (C1); a second base region (B2) and the emitter region (E); and the second base region (B2) and the collector region (C1, Figs. 2A-2B. Since L1/L2 are physically between (i) B1, E and C1, and, (ii) B2, E and C1, the claimed leakage prevention is presumed inherent per MPEP 2111 and/or 2112), (claim 4) wherein the leg regions (L1/L2) are structured and located to reduce base resistance in the claim 5) wherein the leg regions (L1/L2) and the body region (BR) are shaped (along with horizontal portions of 12 extending from L1/L2) as a segmented H body gate structure (Fig. 2A-2B, MPEP 2125), (claim 6) wherein the body region and the leg regions are composed of polysilicon (“a polysilicon 12”), and, (claim 7) wherein the leg regions (L1/L2) are provided over an opening (that of P-well in between E/B/C ) in a substrate (Fig. 2B), adjacent (near) to (said opening) both the emitter region and the collector region (Figs. 2A-2B, MPEP 2125).

    PNG
    media_image2.png
    582
    479
    media_image2.png
    Greyscale


Regarding claim 11, Chen discloses wherein the gate structure (12) is a plurality of H-shaped gate structures (overlapped H structures H1 and H2, Fig. 2A, MPEP 2125).

    PNG
    media_image3.png
    332
    1206
    media_image3.png
    Greyscale



Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20070105301 A1) in view of Gao et al. (US 9761664 B1).
Regarding claims 8-9, Chen fails to disclose (claim 8) further comprising an epitaxial material at least partly under the body region of the gate structure, and, (claim 9) wherein the emitter region, the collector region; and the base regions are formed on semiconductor on insulator (SOI) technology.
Gao discloses further comprising an epitaxial material (16, “semiconductor layer 16 is formed by epitaxial deposition”) at least partly under the body region (44) of the gate structure (Figs. 1-2), and, (claim 9) wherein the emitter region (22), the collector region (26); and the base region (24) are formed on semiconductor on insulator (SOI) technology (“The process described herein may result in the formation of a fully depleted semiconductor-on-insulator (FDSOI) lateral bipolar transistor 20 or a partially depleted semiconductor-on-insulator (PDSOI) lateral bipolar transistor 20 providing electrostatic discharge (ESD) protection”).
It would have been obvious to one of ordinary skill in the art to include the SOI technology and epitaxial layer of Gao and apply it to Chen and thereby arrive at the claimed invention (by replacing P-well of Fig. 2B of Chen with the epitaxial layer of Gao) so as to include “electrostatic discharge (ESD) protection” to a transistor device.
Regarding claims 12, Chen fails to disclose wherein the emitter region, the collector region, and the base regions are formed on fully depleted semiconductor on insulator (SOI) technology.
Gao discloses wherein the emitter region (22), the collector region (26), and the base region (24) are formed on fully depleted semiconductor on insulator (SOI) technology (Figs. 1-2, “The process described herein may result in the formation of a fully depleted semiconductor-on-insulator (FDSOI) lateral bipolar transistor 20 or a partially depleted semiconductor-on-insulator (PDSOI) lateral bipolar transistor 20 providing electrostatic discharge (ESD) protection”).
It would have been obvious to one of ordinary skill in the art to include the FDSOI technology of Gao and apply it to Chen and thereby arrive at the claimed invention (by replacing P-well of Fig. 2B of Chen with the FDSOI layer of Gao) so as to include “electrostatic discharge (ESD) protection” to a transistor device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20070105301 A1) in view of Rahim (US 7173320 B1).
Regarding claim 20, Chen discloses a structure (Figs. 2A-2B) comprising: a transistor formed on semiconductor technology (Figs. 2A-2B) and composed of: an emitter region (E), a collector region (C1), extrinsic (MPEP 2111 and/or 2112) base regions (B1/B2) on opposing sides (top and bottom) of the emitter region and the collector region; and an active body portion (BR) of a gate structure (12) composed of polysilicon material (“a polysilicon 12”) and extending between (vertically and indirectly) the extrinsic base regions (Figs. 2A-2B); and isolation (MPEP 2111 and/or 2112) regions (L1/L2) extending from the active body portion (BR) of the gate structure, the isolation regions positioned to isolate (since L1/L2 are interposed in between thereof) the extrinsic base regions (B1/B2) from both the emitter region and the collector region (Figs. 2A-2B).

    PNG
    media_image2.png
    582
    479
    media_image2.png
    Greyscale

Chen fails to disclose the transistor formed on semiconductor of insulator (SOI) technology.
Rahim discloses the transistor formed on semiconductor of insulator (SOI) technology (Fig. 4, “Transistor 110 is fabricated in SOI technology”).
It would have been obvious to include the SOI technology of Rahim in the structure of Chen and arrive at the claimed invention so as to “greatly reduces parasitic capacitances and allows easy separation and insulation of the circuit elements” as taught by Rahim.




Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Any outstanding objections must be corrected.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest (claim 10)  wherein the base regions are extrinsic base regions, the body region of the gate structure is over an intrinsic base region between the collector region and the emitter region, and further comprising epitaxial material in the extrinsic base region(s) between the leg regions, and, (claim 16) wherein the at least on base region is a first extrinsic base region and a second intrinsic base region, the first extrinsic base region is isolated from both the emitter region and the collector region by first and second leg regions, and the second intrinsic base region is isolated from both the emitter region and the collector region by second and third leg regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Andres Munoz/Primary Examiner, Art Unit 2894